Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Jason Ashley Gravette, Appellant                      Appeal from the 241st District Court of
                                                       Smith County, Texas (Tr. Ct. No. 241-1457-
 No. 06-18-00056-CR         v.                         17). Memorandum Opinion delivered by
                                                       Justice Stevens, Chief Justice Morriss and
 The State of Texas, Appellee                          Justice Burgess participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Jason Ashley Gravette, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED JANUARY 16, 2019
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk